DETAILED ACTION
This Office action is in response to the Preliminary amendment filed on November 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on November 24, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected under 37 CFR 1.75 as being a duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 2 is objected to because of the following informalities: it appears that “the wherein comprising” in lines 4 should be “wherein the on-board power supply device comprises”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Teng (U.S. Pub. No. 2019/0168634 A1).

In re claim 1, Teng discloses (Fig. 1) an on-board power supply device (100) that at least performs a voltage conversion operation in which a voltage applied to a first conduction path (21, Para. 0044) that serves as an electric power supply path from a first power source unit (3) is converted and an output voltage (Vout) is applied to a second conduction path (22, Para. 0045) disposed on a second power source unit-side, the on-board power supply device 

In re claim 2, Teng discloses (Fig. 1) an on-board power supply device (100) that at least performs a voltage conversion operation in which a voltage applied to a first conduction path (21, Para. 0044) that serves as an electric power supply path from a first power source unit (3) is converted and an output voltage (Vout) is applied to a second conduction path (22, Para. 0045) disposed on a second power source unit-side, the wherein comprising: a voltage conversion section (50) that includes a driving switching element that switches on and off when 

In re claim 3, Teng discloses (Fig. 1) a voltage detection section (83) that detects a voltage value of the first conduction path (21), wherein the control unit (60) causes the voltage conversion section to perform a step-up operation in which a voltage applied to the second conduction path (22) is stepped up and applied to the first conduction path in a case in which the voltage value of the first conduction path (Para. 0058-0062), which is detected by the voltage detection section (Para. 0058-0062), reaches a predetermined value after the control 

In re claim 4, Teng discloses (Fig. 1) a protection switching element (41) that is disposed in the first conduction path (21) and that switches between an on state in which the protection switching element permits conduction from the first power source unit-side to the voltage conversion section-side and an off state in which the protection switching element does not permit conduction from the first power source unit- side to the voltage conversion section-side (Para. 0093); and a capacitor (44), one end of which is electrically connected between the voltage conversion section (50) and the protection switching element in the first conduction path (21) and the other end of which is electrically connected to a ground-side (GND), wherein one end of the charge circuit section is electrically connected between the voltage conversion section (50) and the protection switching element in the first conduction path (21).

In re claim 5, Teng discloses (Fig. 1) wherein the control unit (60) controls a duty ratio of the second control signal so that a value of a current flowing in the first conduction path equals a predetermined target current value (Para. 0058-0062).

In re claim 6, Teng discloses (Fig. 1) a voltage detection section (83) that detects a voltage value of the first conduction path (21), wherein the control unit (60) causes the voltage conversion section to perform a step-up operation in which a voltage applied to the second conduction path (22) is stepped up and applied to the first conduction path in a case in which 

In re claim 7, Teng discloses (Fig. 1) a protection switching element (41) that is disposed in the first conduction path (21) and that switches between an on state in which the protection switching element permits conduction from the first power source unit-side to the voltage conversion section-side and an off state in which the protection switching element does not permit conduction from the first power source unit- side to the voltage conversion section-side (Para. 0093); and a capacitor (44), one end of which is electrically connected between the voltage conversion section (50) and the protection switching element in the first conduction path (21) and the other end of which is electrically connected to a ground-side (GND), wherein one end of the charge circuit section is electrically connected between the voltage conversion section (50) and the protection switching element in the first conduction path (21).

In re claim 8, Teng discloses (Fig. 1) a protection switching element (41) that is disposed in the first conduction path (21) and that switches between an on state in which the protection switching element permits conduction from the first power source unit-side to the voltage conversion section-side and an off state in which the protection switching element does not permit conduction from the first power source unit- side to the voltage conversion section-side (Para. 0093); and a capacitor (44), one end of which is electrically connected between the 

In re claim 9, Teng discloses (Fig. 1) wherein the control unit (60) controls a duty ratio of the second control signal so that a value of a current flowing in the first conduction path equals a predetermined target current value (Para. 0058-0062).

In re claim 10, Teng discloses (Fig. 1) wherein the control unit (60) controls a duty ratio of the second control signal so that a value of a current flowing in the first conduction path equals a predetermined target current value (Para. 0058-0062).

In re claim 11, Teng discloses (Fig. 1) wherein the control unit (60) controls a duty ratio of the second control signal so that a value of a current flowing in the first conduction path equals a predetermined target current value (Para. 0058-0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838